           Case 2:20-cv-01384-WSS Document 101 Filed 03/11/21 Page 1 of 4




 1 Kent E. Baldauf, Jr.
   PA ID No. 70793
 2 The Webb Law Firm
   One Gateway Center
 3 420 Ft. Duquesne Blvd., Suite 1200
   Pittsburgh, PA 15222
 4 412.471.8815
   412.471.4094 (fax)
 5 kbaldaufjr@webblaw.com

 6 Andrew T. Oliver
   Cal Bar No. 226098 (pro hac vice)
 7 AMIN, TUROCY & WATSON LLP
   160 West Santa Clara Street, Suite 975
 8 San Jose, CA 95113
   Telephone: 650-393-0634
 9 aoliver@ATWiplaw.com
   mting@ATWiplaw.com
10
   Attorneys for Defendant
11 NeoMagic Corporation

12

13

14                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
15

16
     GORGE DESIGN GROUP, LLC, et al.,           Civil Action No. 2:20-CV-01384-WSS
17
                               Plaintiffs,      JOINT REQUEST FOR STATUS
18                                              CONFERENCE REGARDING
             v.                                 POTENTIAL RULE 54(b) MOTION
19
     SYARME, et al.,
20
                               Defendants.
21

22

23

24

25

26

27

28

     Joint Request for Status Conference
     Civil Action No. 2:20-cv-01384-WSS
           Case 2:20-cv-01384-WSS Document 101 Filed 03/11/21 Page 2 of 4




1            This request is made jointly by Defendant NeoMagic Corporation (doing business as
2    www.mercadomagic.com) (“Defendant” or “NeoMagic”) and Plaintiffs Gorge Design Group, LLC’s
3    and Kirby Erdely’s (collectively “Plaintiffs” or “Gorge”) (Defendant and Plaintiffs collectively, the
4    “Parties”). The Parties jointly request that the Court provide a pre-filing telephonic status conference
5    to discuss a potential motion for final judgment under Fed. R. Civ. P. 54(b) by NeoMagic.
6            This request is filed by counsel for NeoMagic with consent of counsel for Plaintiffs.
7            Plaintiff dismissed NeoMagic from this case pursuant to Rule 41. ECF No. 31. NeoMagic
8    moved for sanctions (ECF No. 42), which this Court denied. ECF No. 76. NeoMagic filed an appeal
9    of the order denying sanctions. ECF No. 80. The appeals court indicated that the appeal might not be
10   proper yet as Plaintiffs are proceeding against other parties. See, e.g., ECF No. 95.
11           In this case, Plaintiffs named 39 defendants. Twenty-eight (28) have been dismissed. One
12   defendant, Meaning Xuansheng, is actively defending the case. And default has been entered against 10
13   defendants; but default judgment has not yet been entered. ECF No. 94. So, eleven (11) defendants
14   remain active in this case.
15           NeoMagic would like to seek final judgment under Rule 54(b). NeoMagic provided Plaintiffs
16   with a draft memorandum in support of a motion seeking such relief. The Parties met and conferred
17   telephonically. Plaintiffs’ counsel indicated that Plaintiffs would oppose, and suggested that the Parties
18   contact this Court for a pre-filing conference. NeoMagic’s counsel agreed that such a conference
19   would be beneficial before filing a potentially-contested motion.
20           Accordingly, the Parties request a telephonic pre-filing status conference to discuss the potential
21   filing of such a motion under Rule 54(b).
22           For the Court’s benefit, NeoMagic believes that the proper standard is stated below:
23                    [I]n considering whether to grant a motion for certification under Rule 54(b), the Third
                      Circuit has articulated factors that the district courts should consider: (1) the
24                    relationship between the adjudicated and unadjudicated claims; (2) the possibility that
                      the need for review might or might not be mooted by future developments in the
25                    district court; (3) the possibility that the reviewing court might be obliged to consider
                      the same issue a second time; (4) the presence or absence of a claim or counterclaim
26                    which could result in set-off against the judgment sought to be made final; (5)
                      miscellaneous factors such as delay, economic and solvency considerations, shortening
27                    the time of trial, frivolity of competing claims, expense, and the like.
28
                                                          2
      Joint Request for Status Conference
      Civil Action No. 2:20-cv-01384-WSS
           Case 2:20-cv-01384-WSS Document 101 Filed 03/11/21 Page 3 of 4




1    Shingledecker v. W. Power Sports, Inc., No. 1:19-CV-00017-CCW, 2021 U.S. Dist. LEXIS 24315, at *9

2    (W.D. Pa. Feb. 9, 2021).

3            Plaintiffs’ Position

4            Plaintiffs disagree with Defendants regarding the applicability of Rule 54(b) to this case, at least

5    for the following reasons.

6            First, the Rule 41(a) voluntary dismissal of Defendant from this case was made by notice, so

7    there is no final decision to certify. (“A defendant’s motion for entry of a final judgment under

8    Rule 54(b) should be denied if the action has already been dismissed by notice.”) In re Bath &

9    Kitchen Fixtures Antitrust Litig., 535 F.3d 161, 166 (3d Cir. 2008) (quoting, 8 James Wm. Moore et

10   al. Moore's Federal Practice § 41.33[6][e] (3d ed. 2008); and citing 9 Charles Alan Wright Arthur

11   R. Miller, Federal Practice Procedure: Civ.3d § 2367, at 559-61 (3d ed. 2008) ("After the dismissal,

12   the action no longer is pending in the district court and no further proceedings in the action are

13   proper.").

14           Second, it is Plaintiffs’ position that once Defendant MERCADOMAGICO filed its notice

15   of appeal, the federal district was deprived of any jurisdiction to hear further matters concerning

16   Defendant MERCADOMAGICO in this case. See Fattah v. Rackovan, M.D. Pa., September 15,

17   2020, 2020 U.S. Dist. LEXIS 168437 (“the filing of a notice of appeal is ‘an event of jurisdictional

18   significance – it confers jurisdiction on the court of appeal and divests the district court’”) (citing

19   Griggs v Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) and In re Mercedes-Benz

20   Emissions Litig., 797 Fed. Appx. 695, 698-99 (3rd Cir. 2020)).

21
                                                         ///
22
23
24                                                       ///

25
26                                                       ///
27
28
                                                          3
      Joint Request for Status Conference
      Civil Action No. 2:20-cv-01384-WSS
           Case 2:20-cv-01384-WSS Document 101 Filed 03/11/21 Page 4 of 4




1                                                   Conclusion
2                     For these reasons, the parties are seeking a telephonic pre-filing status conference
3    with the Court.
4                                                   Respectfully submitted,
5    Dated: March 11, 2021
                                                 By: __/s/ Andrew T. Oliver_______
6                                                    ANDREW T. OLIVER
7
8                                                   Kent E. Baldauf, Jr.
                                                    PA ID No. 70793
9                                                   The Webb Law Firm
                                                    One Gateway Center
10                                                  420 Ft. Duquesne Blvd., Suite 1200
                                                    Pittsburgh, PA 15222
11                                                  412.471.8815
                                                    412.471.4094 (fax)
12                                                  kbaldaufjr@webblaw.com
13                                                  Andrew T. Oliver
                                                    Cal Bar No. 226098 (pro hac vice)
14                                                  AMIN, TUROCY & WATSON LLP
                                                    160 West Santa Clara Street, Suite 975
15                                                  San Jose, CA 95113
                                                    Telephone: 650-393-0634
16                                                  aoliver@ATWiplaw.com
17                                                  Attorneys for Defendant
                                                    NeoMagicCorporation
18
19
20
21
22
23
24
25
26
27
28
                                                         4
      Joint Request for Status Conference
      Civil Action No. 2:20-cv-01384-WSS
